[EXECUTION VERSION]




MARKET SHARE UNIT AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), is made effective as of the 19th day of
September, 2016, (hereinafter called the “Date of Grant”), between Team Health
Holdings, Inc., a Delaware corporation (hereinafter called the “Company”), and
Leif M. Murphy (hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Team Health Holdings, Inc. Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the market share unit award provided
for herein (the “MSU Award”) to the Participant pursuant to the Plan and the
terms set forth herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.Grant of the MSU Award. Subject to the terms and conditions of the Plan and
the additional terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant an MSU Award consisting of a contractual right
to receive a targeted amount of 127,345 Shares (such targeted number of Shares,
the “Target MSUs”) multiplied by a multiplier (the “MSU Multiplier”), ranging
from 75% of the Target MSUs (if the “MSU End Price” is less than or equal to 75%
of the “MSU Start Price” (each, as defined below)) to 200% of the Target MSUs
(if the MSU End Price is greater than or equal to 200% of the MSU Start Price),
with such MSU Multiplier being adjusted on a linear basis if the MSU End Price
is between 75% and 200% of the MSU Start Price (the Target MSUs multiplied by
the applicable MSU Multiplier, the “Earned MSUs”); provided, however, that the
MSU Multiplier shall be limited, as necessary, to a maximum amount such that the
aggregate Fair Market Value of the Shares subject to such Earned MSUs as
determined on the “Vesting Date” (as defined below) shall not exceed 400% of the
aggregate Fair Market Value of the Target MSUs on the Date of Grant.


The MSU Award shall vest and become nonforfeitable and provide for delivery of
the Shares underlying such MSU Award in accordance with Sections 2 and 3 hereof.


2.    Vesting


(a)    Ordinary Vesting. Subject to the Participant’s continued employment with
the Company (“Employment”), the MSU Award shall vest and become non-forfeitable
on the third anniversary of the “Commencement Date” (as defined in the
employment agreement by and among the Participant, AmeriTeam Services, LLC, and
the Company, dated as of September 2, 2016, as may be amended from time to time
(the “Employment Agreement”)) (such date, the “Vesting Date”).


(b)    Change in Control. Notwithstanding any other provisions of this Agreement
or the Plan to the contrary, upon the occurrence of a Change in Control prior to
the Vesting Date,





--------------------------------------------------------------------------------




the MSU End Price and the corresponding MSU Multiplier shall each be fixed by
reference to the “CIC Stock Price” as defined in the Employment Agreement), with
the MSU Award continuing to vest pursuant to the terms laid out in the first
sentence of Section 2(a), above; provided, however, in the event of a Qualifying
Termination that takes place following a Change in Control, the Vesting Date
shall be deemed to occur as of the date of such termination. Additionally, in
connection with any Change in Control, the provisions set forth in Section
3.6(f) of the Employment Agreement are hereby incorporated by reference and
shall apply to the MSU Award.


(c)    Treatment Upon Certain Terminations of Employment. In the event that the
Participant’s Employment with the Company is terminated (i) due to the
Participant’s death or Disability at any time, (ii) by the Company without Cause
or due to the Participant’s resignation for Good Reason, in each case, prior to
a Change in Control, or (iii) by the Company without Cause or due to the
Participant’s termination for Good Reason at any time following a Change in
Control, the MSU Award shall be treated as follows:
(1) Due to death or Disability at any time; or
(2) by the Company without Cause or the Participant for Good Reason prior to a
Change in Control
By the Company without Cause or the Participant for Good Reason following a
Change in Control
The Vesting Date shall be deemed to have occurred on such termination date and
the portion of the MSU Award that otherwise would have vested and become Earned
MSUs pursuant to Section 2(a), above, shall be multiplied by a percentage equal
to the greater of (i) forty-two percent (42%) and (ii) a pro-rata portion of the
MSU Award calculated based on the portion (measured on a daily basis) of the
three (3) year vesting period completed through the termination date.
The Vesting Date shall be deemed to have occurred on such termination date.



(d)    Other Terminations of Employment. If the Participant’s Employment with
the Company terminates for any reason other than as set forth in Sections 2(a),
(b), or (c), above, the MSU Award, to the extent not previously vested, shall be
forfeited by the Participant without consideration.


For purposes of this Agreement, “Cause,” “Good Reason,” and “Disability” shall
have the respective meanings ascribed to them in the Employment Agreement.


For the purposes of this Agreement, “MSU Start Price” shall mean the Fair Market
Value of a Share on the Date of Grant, and “MSU End Price” shall mean the
average closing trading price of a Share over the twenty (20) consecutive day
trading period immediately preceding the Vesting Date.


3.    Delivery of Shares Underlying the Earned MSUs. Upon or as soon as
practicable following the vesting of the Earned MSUs on the Vesting Date, or a
termination of Employment as described in Section 2(c), above, as applicable
under Section 2 above, the Company shall deliver to the Participant a number of
Shares corresponding to such vested number of Earned MSUs in satisfaction of the
Company’s obligations to the Participant in respect of such Earned MSUs.
Certificates evidencing the Shares delivered upon settlement of the Earned MSUs
as described in the preceding sentence shall be issued by the Company and shall
be registered in the Participant’s name on the stock transfer books of the
Company promptly after the relevant Share delivery date; and no certificates
shall be issued for fractional Shares. Notwithstanding the foregoing, the
Company may elect to recognize the Participant’s ownership of Shares through


2



--------------------------------------------------------------------------------




uncertificated book entry. The Participant shall not be entitled to receive any
Shares or other payments with respect to forfeited portions of the MSU Award.
4.     No Rights as a Stockholder Prior to Settlement; Dividend Equivalent
Rights. The Participant shall have no voting or other shareholder rights with
respect to the Shares underlying the MSU Award unless and until such Shares are
delivered to the Participant in accordance with Sections 2 and 3 hereof.
Notwithstanding the forgoing, the Participant shall be entitled to receive
dividend equivalent payments with respect to the outstanding MSU Award as
described in this Section 4. In the event that the Company pays any cash or
in-kind dividends (including dividends paid in Shares) on Shares while the MSU
Award is outstanding, the Company shall credit to a notional account the cash
and in-kind payments that would have been payable on the Shares underlying the
MSU Award if such Shares would have been outstanding at the time of dividend
payment, and then the Company shall pay to the Participant such cash or in‑kind
amounts when, and if, such corresponding Shares underlying the MSU Award are
delivered to the Participant pursuant to Section 3. In the event that the MSU
Award is forfeited pursuant to Section 2, any corresponding dividend equivalent
payment rights shall also be forfeited.
5.     No Right to Continued Employment. The granting of the MSU Award evidenced
by this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant
6.    Transferability. The MSU Award shall be subject to transfer restrictions
as set forth in Section 15 of the Plan.
7.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the MSU Award, its
grant or vesting or any payment or transfer with respect to the MSU Award, to
include withholding of vested shares, and to take such additional action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.
8.    Securities Laws. Upon the vesting and settlement of any Earned MSUs, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.
11.    MSU Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The MSU Award and the Earned MSUs granted hereunder are
subject to the Plan. The terms and provisions of the Plan, as it may be amended
from time to time, are hereby incorporated herein by reference.


3



--------------------------------------------------------------------------------




In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]


4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Team Health Holdings, Inc.


/s/ Steven E. Clifton
Name: Steven E. Clifton
Title: Executive Vice President and
General Counsel


Participant


/s/ Leif M. Murphy
Leif M. Murphy






























[Signature Page – Murphy MSU Sign-On Award Agreement]


5

